Citation Nr: 1126192	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, or alternatively entitlement to compensation under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1946; June 1947 to May 1956; and August 1956 to March 1959.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied a claim for service connection for the cause of the Veteran's death.  

In February 2010, the appellant and her son testified at a hearing before the undersigned Veterans Law Judge and a copy of the transcript is of record.  In September 2010, this case was remanded for Veteran's Claims Assistance Act (VCAA) notice regarding the § 1151 claim as well as to obtain VA treatment and Social Security Administration (SSA) records.  The Board finds the notice sent to the appellant was erroneous and must be corrected.  The VA treatment records and SSA records are in the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



REMAND

In May 2008, the appellant was sent proper VCAA notice under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  This notice included: (1) A statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

As explained in the September 2010 remand, the appellant had two theories regarding her DIC benefits and she also needed proper VCAA notice to inform her of the evidence needed to substantiate her claim for DIC benefits under 38 U.S.C.A. § 1151.  Proper notice under § 1151 informs the appellant that in order to substantiate a claim for DIC benefits under 38 U.S.C.A. § 1151, the evidence must show the following: 1) disability or death of the Veteran; 2) which was caused by VA hospital care, medical or surgical treatment or examination; 3) and caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment or examination or an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002).  

On September 14, 2010, the AMC sent a letter to the deceased Veteran instead of to the appellant.  On September 28, 2010, the AMC sent a corrective letter addressed to the appellant and provided sufficient § 1151 notice as required by the September 2010 remand.  The AMC then sent another letter in November 2010 which erroneously stated that the Veteran was service connected for arteriosclerotic heart disease with angina and diabetes mellitus.  The Veteran was not service-connected for arteriosclerotic heart disease with angina and diabetes mellitus.  As shown by the September 2005 RO rating decision, the Veteran was only service connected for: a history of phlebitis with residuals of frostbite for the right lower extremity; a history of phlebitis with residuals of frostbite for the left lower extremity; amoebic dysentery; and a left varicocele.  

On remand, the AMC should issue a corrective notice letter explaining the Veteran what the Veteran was service connected for during his lifetime (a history of phlebitis with residuals of frostbite for the right lower extremity; a history of phlebitis with residuals of frostbite for the left lower extremity; amoebic dysentery; and a left varicocele).  The AMC should also reiterate the notice needed for DIC claims under Hupp and for § 1151 claims.  Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran's representative raised a new theory of entitlement in a June 2011 informal hearing presentation (IHP).  The representative now claims that the Veteran should have been service-connected for diabetes mellitus while in service and that his diagnosed amebic dysentery was actually "early diabetes."  The claims file should be sent for an opinion regarding whether the Veteran's death was related to his service.  If not, an opinion is needed as to whether the death was caused by VA hospital care, medical or surgical treatment or examination; and caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment or examination; and whether the death was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002).  

The Veteran's death certificate shows he died in February [redacted], 2005, at age 74.  The immediate cause of death was coronary thrombosis (onset of 30 minutes) due to or as a consequence of coronary artery disease (onset of 20 years).  A significant condition contributing to death but not resulting in the underlying cause was diabetes mellitus.  As explained, at death he was service-connected for: a history of phlebitis with residuals of frostbite for the right and left lower extremity; amoebic dysentery; and a left varicocele.  

In a May 2006 statement, the appellant indicated that VA was at fault in causing the Veteran's death.  She said the doctor at the VA hospital prescribed a new and stronger aspirin for his heart even though he was already on aspirin therapy for his heart.  Alternatively, she also felt there was a relationship between frostbite residuals and heart problems which caused his death.  At the Board hearing, the appellant stated that the VA clinic put the Veteran on "a red aspirin regime" when he was already taking a blood thinner prescribed by VA.  (Transcript, p 14.)  

Service treatment records do not show diagnoses of coronary artery disease or diabetes mellitus.  In October 1955, a narrative summary showed the Veteran complained of a dull pain in his left mid-chest for three months.  His symptoms and medical history were fully described in the summary.  It was noted under laboratory data that glucose was 125.  His blood pressure was 130/80.  He was hospitalized for several days.  The final diagnosis was amoebic dysentery, which had improved.  At separation in March 1959, some health concerns were listed, but none pertaining to endocrine or heart problems.  

The Veteran's phlebitis was symptomatic over the years.  A May 1968 VA examination report showed that the Veteran had a history of phlebitis of the lower left leg with redness along the saphenous vein for eight inches above the knee.  At a September 1968 VA examination, the Veteran complained of recurrent swelling in both legs.  He stated he was taking different kinds of medication and could not stand long without crutches.  The examiner suggested that the Veteran be hospitalized because of his reported symptoms, but the Veteran did not want to be admitted because he might have to undergo surgery or lose his compensation.  

In December 1968, at a VA appointment, the Veteran complained of swelling, mainly in the left leg.  He related the history of his frostbite disability.  He had pitting edema of the left leg.  The Veteran was taking medication and was trying to stick to a low fat diet.  The diagnosis was obesity and a history of leg pain.  The etiology of the leg pain was uncertain, but doubted to be vascular; it was likely an arterial or venous cause.  In a March 1969 record, Dr. Corpening wrote: "This man has severe deep phlethrombosis, with chronic thrombophlebitis of thighs and legs bilaterally."  

At an April 1974 VA examination, the Veteran complained of problems with his cardiovascular system.  He had some shortness of breath.  He was diagnosed with arteriosclerotic cardiovascular disease with angina (clinically class III-c); frostbite of both feet with mild residuals and old, mild thrombophlebitis of the left calf.  There was no thrombophlebitis on the right calf.  

From May to June 1985, the Veteran was hospitalized.  He was diagnosed with coronary artery disease.  In February 1990, Dr. Wofford filled out an aid and attendance form.  The Veteran had diabetes mellitus and type II and coronary artery disease status post coronary artery bypass graft.  When discussing the Veteran's medical history, the doctor only mentioned the Veteran's diabetes mellitus and coronary artery disease; he noted that the Veteran had some decreasing stamina and the Veteran was obese.  

In a report received in June 1991, Dr. Parker noted that the Veteran was taking aspirin every day.  Dr. Parker noted that the Veteran had poor medication compliance recently and that he had only been seen once.  In July 1995, Dr. Lewis' record shows that the onset of the diabetes mellitus was 1987.  In an August 2000 record from Dr. Lewis, the Veteran complained of leg swelling.  It was noted the Veteran was service-connected for frozen feet or phlebitis.  The diagnosis was diabetes mellitus, neuropathy, with a history of phlebitis and venal insufficiency.  

In October 2000, the Veteran received a VA examination.  The diagnoses were: residuals of frostbite of the feet and "intermittent claudication of the calves of the leg, probably, secondary to poor circulation; the etiology of which would not be absolute, but likely it is not in the feet due to frost bite (sic)."  

In July 2004, Dr. Lai saw the Veteran in consultation for cardiovascular disease.  It was noted that the Veteran had multiple cardiac risk factors, including: hypertension, insulin-dependent diabetes mellitus, and "a history of frostbite of his lower extremities during surgery.  He has numbness in his feet and has also experienced chronic claudication of his lower extremities."  His past history of deep vein thrombosis bilaterally was noted.  His extremities had two plus swelling on the right and one plus on the left.  His distal pulses were not felt.  The impression was: 

1. Significant cardiovascular disease, including [deep vein thrombosis] bilaterally, with peripheral vascular disease and significant claudication.  
2. History of frostbite involving both feet, which could have been contributed (sic) to a sedentary lifestyle, which increases his risk for cardiovascular disease.  

On February 7, 2005, Dr. Lai decreased the Veteran's prescribed aspirin.  

On February [redacted], 2005, the Veteran died.  The immediate cause of death was coronary thrombosis (onset of 30 minutes) due to or as a consequence of coronary artery disease (onset of 20 years).  Other significant conditions contributing to death but no resulting in the underlying cause include diabetes mellitus.  

In July 2005 Dr. Mueller wrote a memorandum regarding the Veteran's cause of death; specifically he was asked if the Veteran's frostbite contributed to his cardiovascular disease.  The memo reflects that the claims file was reviewed.  Dr. Mueller stated that the Veteran's frostbite residuals "may have contributed to the development of his peripheral vascular disease as may his hypertension and diabetes."  He went on: 

The degree to which these things contributed can not (sic) be stated without resort to unfounded speculation.  In my opinion however, the cold injury with frostbite and thrombophlebitis did not cause or specifically aggravate the veteran's coronary artery disease, which was the cause of death.  

At the Board hearing in February 2010, the Veteran's representative stated that neither Dr. Lai nor Dr. Mueller really have a rationale for their opinions.  (Transcript, p 23.)  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  Provide the appellant with a corrective notice letter explaining to the Veteran what the Veteran was service connected for during his lifetime: a history of phlebitis with residuals of frostbite for the right lower extremity; a history of phlebitis with residuals of frostbite for the left lower extremity; amoebic dysentery; and a left varicocele.  

The letter should be in compliance with Hupp; it should include: (1) A statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The letter should also inform the appellant of how to substantiate a claim for DIC benefits under § 1151.  Specifically, the evidence must show: 1) disability or death of the Veteran; 2) which was caused by VA hospital care, medical or surgical treatment or examination; 3) and caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment or examination or an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002).  

Ensure the letter is sent to the appellant at the correct address and that a copy of the letter is placed in the file.  

2.  Send the claims file and a copy of this remand to a physician for review.  The physician should determine whether there is a 50 percent probability or greater that any of the Veteran's service-connected disabilities contributed to the cause of the Veteran's death or whether there is a 50 percent probability or greater that Veteran's causes of death (coronary thrombosis, coronary artery disease with the significant condition of diabetes mellitus) were at all related to his service or service-connected disability.  If not, the examiner should determine: whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA hospital care or medical treatment or an accident that was not reasonably foreseeable.  

All conclusions should be supported with rationale.  The examiner should reference Dr. Lai's 2004 record, Dr. Mueller's July 2005 letter, the appellant's assertions, and the representative's assertions in the June 2011 IHP.  

3.  Re-adjudicate the appellant's claim for service connection for cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

